COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  VICENTE CUELLAR,                               §             No. 08-18-00133-CR

                            Appellant,           §               Appeal from the

  v.                                             §              171st District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §             (TC# 20160D04843)

                                                 §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 22, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 22, 2019.


       IT IS SO ORDERED this 9th day of October, 2019.


                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.